COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Lonnie James v. The State of Texas

Appellate case number:     01-19-00734-CR

Trial court case number: 579726Z

Trial court:               208th District Court of Harris County

       The appellant, Lonnie James, and the appellee, the State of Texas, have filed a Joint Motion
to Redesignate this Appeal as a Civil Case. The motion asserts that this case is an appeal from a
judgment entered in a civil commitment proceeding under Chapter 841, Texas Health and Safety
Code, and therefore the case should have been designated as a civil case with the designation “CV”
and that provisions of the Texas Rules of Appellate Procedure for civil cases should apply.
         The parties are correct. The record indicates that the State filed an original petition seeking
civil commitment of the appellant under Title 11, Chapter 841, Texas Health and Safety Code.
Although the State’s petition was filed in a criminal district court, it is a civil proceeding. In re
Commitment of Fisher, 164 S.W.3d 637, 653 (Tex. 2005). The statute provides that “a civil
commitment proceeding is subject to the rules of procedure and appeal for civil cases.” See TEX.
HEALTH & SAFETY CODE § 841.146(b). Thus, the Court agrees that this appeal is appropriately a
“civil case” under the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 12.2(a)(4)
(requiring docket number to include “the designation ‘CV’ for a civil case”).
        The record on appeal shows the appellant filed a Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond in the trial court, which was not overruled. Thus, the appellant
is not required to pay costs in the appellate court. TEX. R. APP. P. 5, 20.1(a), 20.1(b)(1).
       Accordingly, the Court GRANTS the parties’ joint motion and DIRECTS the Clerk of this
Court to change the designation of this appeal from a criminal case to a civil case, to renumber the
appeal “01-19-00734-CV,” and to restyle the appeal as “In re Commitment of Lonnie James.”
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court

Date: __October 22, 2019__